Citation Nr: 0843250	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from September 1956 until March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The record reflects the veteran also raised claims for 
entitlement to service connection for PTSD, claimed as a mood 
and memory disorder, entitlement to service connection for an 
eye disorder, and entitlement to service connection for 
severe low back pain secondary to the pes planus.  The 
veteran also raised a claim for entitlement to TDIU.  These 
claims have not been adjudicated and are REFERRED to the RO 
for appropriate action. 


FINDING OF FACT

The veteran's bilateral pes planus more nearly approximates 
severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc), pain on manipulation and use 
accentuated indication of swelling use, characteristic 
callosities.  


CONCLUSION OF LAW

The schedular criteria for an increased rating to 30 percent, 
but no higher, for bilateral pes planus have been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Additionally, during the pendency of the appeal, the Court 
held that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2003, May 2005, March 2006 
and May 2008 that fully addressed all notice elements.  The 
April 2003 and May 2005 letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The March 2006 letter advised the veteran of how 
VA determines the effective date and disability evaluation.  
Additionally, the Board notes the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  As such, the April 2003 notice 
that was provided before service connection was granted was 
legally sufficient and VA's duty to notify the veteran in 
this case has been satisfied. See Hartman v. Nicholson, 483 
F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007)  

Concerning the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the RO sent the veteran a letter in May 
2008 which provided basic information concerning how VA 
determines a disability rating.  While the letter did not 
provide the specific Diagnostic Code criteria, the veteran 
was provided with the specific criteria to warrant a higher 
rating under the applicable Diagnostic Codes in the August 
2004 rating decision that initially granted service 
connection for the disability and was notified of what the 
evidence must demonstrate for the next higher disability 
rating under the applicable Diagnostic Code in the June 2005 
Statement of the Case.  After this SOC the claims were 
readjudicated in the May 2007, December 2007 and May 2008 
Supplemental Statements of the Case.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claim.  Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). Thus, the Board finds the 
veteran meaningfully participated in the adjudication of his 
claims such that the essential fairness of the adjudication 
was not affected.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records and newspaper articles in support of his 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in January 2008, the veteran advised the RO that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



The Merits of the Claim

The RO granted service connection or bilateral pes planus in 
an August 2004 rating decision.  At that time a 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  The veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As noted above the veteran's pes planus was rated under 
Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 
percent rating is for application when there is moderate 
disability, either bilaterally or unilaterally, evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 30 percent rating for bilateral pes 
planus is assigned for severe disability, characterized by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A 
maximum 50 percent rating is in order for bilateral pes 
planus that is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

An April 2003 VA outpatient treatment record noted complaints 
of bilateral foot pain from flat feet.  Clinical examination 
reflected that the veteran's feet were extremely flat upon 
standing and pronated with bulging at the medial aspect.  The 
examiner explained the veteran had a foot condition resulting 
in an improper gait, muscular imbalance, functional 
insufficiency and pain culminating in the foot, left back and 
upper body misalignment.  The assessment was pes planus, 
chronic, severe and congenital. 

A January 2004 VA record noted pain in both feet and ankles 
and pain in the knees.  The veteran used a walker sometimes.  
Examination of the extremities did not reflect edema.  A 
diabetic foot examination demonstrated a bilateral valgus 
deformity of both ankles, but no abrasion of either foot.  
The veteran also had decreased light touch sensation over the 
big toe of the left foot.  The pedal pulse examination 
reflected 1+ dorsalis pedis and posterior tibial bilaterally.  

An October 2004 letter from S.J., D.O. noted the veteran was 
treated once for sharp pain on both feet.  The physician 
explained the veteran had a prior diagnosis of pes planus, 
bilateral, that was exacerbated during military service.  The 
physician opined the veteran had a major disability with 
ambulation as a result.

The veteran submitted a letter from M.E.G., D.P.M. dated in 
October 2004.  Dr. G explained he treated the veteran once 
for very painful feet.  The veteran complained of pain with 
walking, during activities and at the end of the day.  He 
explained the condition had been present for 48 years and he 
was concerned about the pain at the bottom of both arches and 
near the ankle bone.  He was treated by VA with inserts.  

Clinical findings showed severe flattening of both arches 
with edema and a prominence at the navicular and dorsal first 
metatarsal-cuneiform joint, very painful to ambulation.  The 
veteran was not able to do a single limb toe rise once or 
twice bilaterally and too many toes sign present secondary to 
forefoot abduction on the rear foot which was in valgus.  
There was decreased range of motion of the ankle, subtalar 
and first metatarsal phalangeal joints bilaterally.  

X-rays showed severe midtarsal fault with an increase in 
talar declination angle, Kites angle and decreased calcaneal 
inclination angle.  There was a 1/2 talar head that did not 
articulate with navicular well and there were ligaclips left 
leg.  There was no metabolic, neoplastic or infectious bone 
disease.  Computed tomography (CT) showed no tarsal coalition 
involving the right or left foot and small osteophytes 
extending distally from the right and left fibula.  There was 
moderate soft thickening in the region of the left ankle 
anterior talofibular ligament suggestive of a tear.  A 
moderate soft tissue density inferior to the distal aspect of 
the left fibula which obscured the peroneus longus and brevis 
tendons.  The physician indicated this may represent injury 
to the posterior talofibular ligament scarring from prior 
traumatic injury or abnormality involving peroneus longus and 
brevis tendons.  There was a similar but less apparent soft 
tissue prominence just distal to the right fibular head.  The 
deformity was exacerbated by military service and spasms by 
recent cerebral vascular accident on a more problem than not 
basis.  It prevented him from working usual daily activities 
and exercising.  The disability would continue for the 
duration of his life. While there were some extensive 
surgical corrections that may benefit him, the risks may 
outweigh the benefit.  

The veteran submitted another letter from M.E.G., D.P.M. 
dated in August 2005.  Dr. G explained the veteran returned 
with a history of a stroke and was falling and had painful 
feet for a long time with spasms.  He was treated by VA with 
inserts and a cane.  Clinical findings reflected muscle 
strength of 3-4/5 for inverters, everters, dorsiflexors, 
flexors, abductors and adductors.  Gait was described as 
unstable and the veteran ambulated with the assistance of a 
cane.  The physician indicated there was severe flattening of 
both arches with edema and a prominence at the navicular and 
dorsal first metatarsal-cuneiform joint, very painful to 
ambulation.  The veteran was not able to do a single limb toe 
rise once or twice bilaterally and too many toes sign present 
secondary to forefoot abduction on the rear foot which was in 
valgus.  There was decreased range of motion of the ankle, 
subtalar and first metatarsal phalangeal joints bilaterally.  
Dr. G. then repeated the x-ray and CT findings documented in 
the October 2004 letter.  Dr. G. concluded the deformity was 
exacerbated by military service and spasms from his cerebral 
vascular accident.  The condition prevented the veteran from 
working, performing daily activities and exercising.  
Surgical correction likely had risks that outweighed the 
benefit.

A November 2006 VA outpatient treatment record noted the 
veteran fell in the parking lot.  The veteran indicated he 
had just gotten out of the car, walked about 10 feet an felt 
his right leg give away and he fell.  This was the 3rd time 
he fell in the prior 3 weeks.  The prior 2 times the veteran 
had gotten up from a chair and felt the same.  Examination of 
the extremities showed no edema.  The physician opined that 
he felt the falls were due to hypotension and medication was 
changed.

The veteran underwent a VA examination in May 2007.  The 
examiner reviewed the claims file and summarized the history 
of the pes planus.  The course since onset was progressively 
worse; however, no current treatment was noted.  There was no 
history of surgery or hospitalization for the foot.  There 
was no history of trauma to the feet and no history of a foot 
related neoplasm.  The left foot demonstrated pain with 
standing and walking.  The pain was on the bottom of the 
foot.  There was no swelling, heat or redness.  There was 
stiffness with standing, walking and at rest.  There was 
fatigability, weakness and loss of endurance with standing 
and walking.  The right foot also demonstrated pain on the 
bottom of the foot with standing, walking and at rest.  There 
was no swelling, heat or redness.  There was stiffness with 
standing walking and at rest.  There was fatigability, 
weakness and lack of endurance with standing and walking.  
There were no flare-ups.  The veteran indicated he could 
stand 5-10 minutes and could walk 150 feet.  He used and 
orthotic insert and indicated he used a walker at home but 
did not have it with him at the examination.  The efficacy of 
the orthotic insert was described as fair.  

Clinical examination of the left foot illustrated objective 
evidence of painful motion in the form of severe guarding 
during examination.  The veteran grimaced when touched.  
There was no objective evidence of swelling.  There was 
objective evidence of tenderness.  There was no instability, 
weakness, or abnormal weight bearing.  There was no evidence 
of malunion or nonunion of the tarsal or metatarsal bones and 
no skin or vascular foot abnormality was noted.  Achilles 
alignment was normal for weight bearing and non weight 
bearing.  There was no forefoot malalignment or midfoot 
malalignment.  There was no pronation.  There was no arch on 
non-weight bearing or weight bearing.  There was pain on 
manipulation.  The veteran guarded with manipulation during 
exam but there was no varus or valgus angulation of the os 
calcis.  There was no muscle atrophy of the foot.  

The right foot showed objective evidence of painful motion 
and tenderness by guarding of the foot with palpation.  There 
was no evidence of swelling, instability weakness or other 
objective evidence.  There was no evidence of abnormal weight 
bearing.  There was no skin or vascular foot abnormality or 
malunion or nonunion of the tarsal or metatarsal bones.  
There was normal Achilles alignment for weight bearing and 
non-weight bearing.  There was no forefoot malalignment or 
midfoot malalignment.  There was no pronation.  There was no 
arch present on weight bearing or non-weight bearing.  There 
was pain on manipulation but no varus or valgus angulation of 
the os calcis.  There was no muscle atrophy of the foot.  The 
gait was described as waddling.  May 2007 x-rays of the feet 
showed a calcaneal spur at the plantar surface of the os 
calcis and pes planus.  The diagnosis was bilateral pes 
planus.  This was noted to have a moderate effect on chores 
and exercise.  

The veteran underwent a general VA examination in November 
2007.  The veteran indicated he could not walk due to pes 
planus which affected his balance. He indicated he stayed in 
a wheelchair most of the time.  He denied taking pain 
medication for the feet and was not undergoing physical 
therapy.  He described his foot condition as being unable to 
wear shoes secondary to pain, although the veteran wore shoes 
to the examination.  He related he had to wear ankle braces 
on both ankles and had pain in both feet that spread to legs 
and back.  He needed a 4 legged walker at home and used a 
cane for ambulation.  He was unable to stand or long periods 
of time and indicated he could stand for 5-10 minutes.  He 
reported the feet and ankles swelled daily.  The ankles gave 
way.  The course since onset was described as intermittent 
with remissions.  

Examination of the feet reflected pain bilaterally.  There 
were no flare-ups.  Although the gait was generally normal, 
the examiner noted the veteran picked up his foot sideways 
before stepping and described it as a generally waddling 
gait.  Examination of the foot resulted in painful motion and 
tenderness.  The veteran guarded and withdrew the foot when 
palpated.  He reported tenderness to palpation at the plantar 
surface of the foot bilaterally.  There was no swelling.  The 
foot was warm to touch and skin was pink and dry.  There were 
no callouses noted on the plantar lateral or medial area of 
the foot.  There were no toe deformities but there was pes 
planus with no arch noted during weight bearing.  Weight 
bearing was not line over or medial to great toe.  There was 
no pronation but there was no arch from the talus to the 
toes.  The veteran described tenderness with palpation at the 
mid and forefoot and os calcis.  The veteran had slightly 
limited range of motion of the first second and third 
metatarsal phalangeal joints due to pain. There was no 
additional loss of range of motion due to pain, weakness, 
fatigue, lack of incoordination or endurance following 
repetitive use.  The diagnosis was bilateral pes planus with 
functional impairment.  The examiner noted the disability 
caused by pes planus should not prevent the veteran form 
gaining and maintaining a sedentary job. 

Other VA outpatient treatment records reflected complaints 
and treatment for pain of the feet.  The majority of these 
records, however, fail to provide any findings which could be 
applied to the rating schedule and are therefore not 
probative on the present issue of determining the disability 
rating.  

The veteran also provided testimony at a May 2008 Board 
hearing.  The veteran explained he treated at VA and was 
provided with inserts for his shoes.  The veteran stated the 
inserts hurt his feet and legs and explained the only type of 
shoe he could wear was a tennis shoe.  The veteran related 
that a private physician informed him he had a marked 
deformity exacerbated by service that prevented him from 
working.  The veteran testified that he had a pronounced 
deformity in abduction and walking.  He related his feet 
swelled and that he treated them by elevation and cold packs.  
The veteran explained that VA did not tell him his feet 
swelled and did not provide pain medication.  He received 
elastic stockings to not lose his balance.  The veteran's 
wife noted the elastic stockings also were provided to 
prevent swelling.  She also explained the veteran's feet were 
swollen most of the time and would worsen with time.  She 
also related that he fell frequently.  The veteran related he 
fell 3-4 times a week and described an incident where he fell 
in the VA parking lot.  

A review of the record reveals that there is evidence for the 
assignment of the next higher 30 percent rating and there is 
also evidence against a finding that the veteran's service-
connected bilateral pes planus meets the criteria for a 30 
percent rating.  The evidence in support of the next higher 
30 percent rating includes an April 2003 VA outpatient 
treatment report which shows that the veteran had severe 
bilateral pes planus.  Physical examination revealed that his 
feet were extremely flat upon standing and pronated with 
bulging at the medial aspect.  An October 2004 report shows 
that the veteran had severe flattening of both arches with 
edema and a prominence at the navicular and dorsal first 
metatarsal-cuneiform joint.  It was reported that his pes 
planus caused painful ambulation.  X-ray findings showed 
severe midtarsal fault with increase in talar declination 
angle and decreased calcaneal inclination angle.  In August 
2005, the veteran was again found to have severe flattening 
of both arches with edema and a prominence at the navicular 
and dorsal first metatarsal-cuneiform joint.  When examined 
by VA in 2007 it was reported that the veteran had no arch 
present on weight bearing or non-weight bearing.  It was also 
reported that the veteran had pain on manipulation.  

Evidence against the claim includes findings noted on VA 
examinations in 2007.  These examinations reveal that there 
was no evidence of swelling and no pronation.  There was also 
no evidence of callosities.  

The Board notes that every finding noted in Diagnostic Code 
5276 does not have to be demonstrated, but rather there must 
be evidence of severe pes planus with some objective 
evidence.  The Board finds that there is enough objective 
evidence of record showing that the veteran has severe 
bilateral pes planus.  In fact, several physicians, based on 
physical examination, have reported that the veteran's pes 
planus is severe.  The record shows that there is objective 
evidence of swelling on use and the veteran and his wife have 
provided credible testimony concerning the swelling he 
experiences in his feet.  Therefore, even though the 2007 VA 
examinations reported that there was no swelling, the Board 
finds that the overall evidence of record shows that the 
veteran has swelling in his feet, which is related to his 
service-connected bilateral pes planus.  There is also 
consistent evidence of pain on manipulation.  This is 
demonstrated in medical records from 2003 to 2007.  
Additionally, x-ray evidence shows deformity related to the 
pes planus and all physical examinations reveals that he has 
no arch present on weight bearing or non-weight bearing.  
While the veteran does not have callosities, the Board finds 
that the objective evidence of record more nearly 
approximates severe bilateral pes planus.  Therefore, the 
next higher rating of 30 percent is warranted.

The preponderance of the evidence, however, is against a 
finding that the veteran has pronounced bilateral pes planus.  
In this regard there was no evidence of marked pronation.  
While earlier reports showed the veteran had pronation, none 
of the reports showed that it was marked.  Additionally, when 
examined in 2007 it was reported that he had no pronation.  
There was also no evidence of marked inward displacement and 
severe spasm of the tendo Achilles on manipulation due to pes 
planus.  The evidence shows that the veteran was issued 
inserts for his shoes.  While the veteran stated that the 
inserts hurt his feet and legs, there is no evidence that his 
condition was not improved by orthopedic shoes or appliances.  
In light of the foregoing, the criteria for the next higher 
50 percent rating are not warranted.

In sum, the evidence more nearly approximates the criteria 
for the next higher rating of 30 percent from the date of the 
claim.  The preponderance of the evidence, however, is 
against a rating in excess of 30 percent.  In reaching this 
decision, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A higher evaluation of 30 percent, but no higher, for 
bilateral pes planus is granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


